PER CURIAM.
The single point presented on this appeal urges error upon the trial court’s denial of a motion to suppress certain evidence seized at the time of defendant’s arrest. Defendant urges (1) that the court erroneously failed to rule upon the motion because the court considered it untimely filed, and (2) that the motion should have been granted. The record conclusively refutes both positions. The judgment and sentences are affirmed. See State v. Parnell, 221 So.2d 129 (Fla.1969), concerning the “clear view” doctrine; and Sessions v. State, 213 So.2d 614 (Fla. 1st DCA 1968), concerning search and seizure incident to arrest.
Affirmed.